Name: Commission Regulation (EC) No 1313/97 of 8 July 1997 altering, for the 1997/98 marketing year, the adjustment aid and additional aid to the sugar refining industry
 Type: Regulation
 Subject Matter: agri-foodstuffs;  economic policy;  cooperation policy;  marketing;  trade policy
 Date Published: nan

 9 . 7 . 97 IEFJ Official Journal of the European Communities No L 180/ 11 COMMISSION REGULATION (EC) No 1313/97 of 8 July 1997 altering, for the 1997/98 marketing year, the adjustment aid and additional aid to the sugar refining industry less than that applicable for the 1996/97 marketing year; whereas, after taking into account previous adjustments, the amount of these aids should consequently be fixed for the 1997/98 marketing year at ECU 2,92 per 100 kilo ­ grams of sugar exported as white sugar; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 1 599/96 (2), and in particular Article 36 (6) thereof, Whereas Article 36 of Regulation (EEC) No 1785/81 provides that during the 1995/96 to 2000/01 marketing years adjustment aid of ECU 0,10 per 100 kilograms of sugar expressed as white sugar is to be granted as an inter ­ vention measure to the Community's imported preferen ­ tial raw cane sugar refining industry; whereas, as provided for in those provisions, additional aid equal to that amount is to be granted during the same period for the refining of raw cane sugar produced in the French over ­ seas departments; Whereas Aricle 36 (4) of Regulation (EEC) No 1785/81 provides that the adjustment aid and the additional aid referred to above shall be altered in respect of a given marketing year in the light of the storage levy fixed for that year and previous adjustments; whereas the storage levy for the 1997/98 marketing year was fixed by Commission Regulation (EC) No 1208/97 (3) at ECU 2,00 per 100 kilograms of white sugar; whereas that amount is HAS ADOPTED THIS REGULATION: Article 1 The amounts of the adjustment aid and of the additional aid provided for respectively in paragraphs 1 and 3 of Article 36 of Regulation (EEC) No 1785/81 shall be fixed at ECU 2,92 per 100 kilograms of sugar expressed as white sugar for the 1997/98 marketing year. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p. 4. 2 OJ No L 206, 16 . 8 . 1996, p. 43 . 1 OJ No L 170 , 28 . 6 . 1997, p. 34.